Title: To Thomas Jefferson from Lucy Ludwell Paradise, 14 April 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London April the 14th. 1789.

I take the liberty to acquaint your Excellency that the Biblia Indica per Elid Cantab. 4to. went for a great deal More then you had Marked it at, O[n] May the 2d. will begin to be sold the other Books. The Diodorus Siculus will be amongst the first. Mr. Robson has promised Me if he can get them for less then your Excellency has Marked them at he will. I see very plainly he wishes to do every thing in his power to serve and oblige you. Indeed, so must every  one who has heard of You. He said, he wished he could send the Books immediately to you, but as they were down in the Catalogue he could not do it. The Soonest you will have the Books will be the Middle of May. I presume, as you have fixed your price upon them, you would not chuse to give More for them. If at any time your Excellency, or any of your friends, want to get any thing done here I will do it with the greatest pleasure.—I have received a very extraordinary Letter from Mr. P. in which, he say[s] he shall come and deliver himself up to his Creditors. Should he take such a step, it will be wrong, as he will do nothing and I must be draged after him. Pray Dear Sir advise him to stay at Paris until the Deed shall be signed properly that he may come with comfort to himself, and honor to his Daughter; if he thinks nothing of his honour, let him remember, he has a Duty due to his family. He is a Second Sr. John Brute.
You have said, when you return to Virginia you will Consult with my Dear and Worthy Cousin Mr. Burwell. I own it would make me happy to have an exact account of all My Property in Virginia of all sorts and kind as I should then know what to trust to. The whole of the Estate was not worked when I was there, as there was not Negroes sufficient. I have one Prayer to Make to your Excellency which is, that if you will have the goodness to consult with Colo. Nath. Burwell upon some Method to put it in my power to lay my Unthinking Husband under a Publick obligation to my Friends in Virginia, I should esteem it a very great obligation. Dr. Bancroft is extremely kind to me, what return I can make him I know not at present. I told Dr. B that I should not write to Mr. P but upon second thoughts I will. I am heartily Sick of this Business. I must beg one favour, that my Letters from your Excellency to me from Virginia may come so that I may receive them myself. Your Excells. next Letter will acquaint me when you are to go for Certain to America and who I shall send Your Books to at Paris. I beg my affect. Love to the Miss Jeffersons and Compliments to Monsr. Short. I shall be obliged to you to present my Compliments to General Washington and Lady and all my other Relations and friends. My Compliments to Dr. Franklin and his Daughter and family and to General Knox and family and all my friends at New York. Mr. Jodrell returns you thanks for your permision for his Brother to send his Letters to your office at Paris. I have learnt within these few days that Mr. Wyth is chosen the sole Judge of the high court of chancery of Virginia.

I am Dear Sir With Great esteem and Gratitude Your Excellencies Humb. Servt. and Friend,

Lucy Paradise

